Mr. Justice Yantis delivered the opinion of the court: This case comes before the court upon the claim filed by John Marsh to obtain compensation for an accidental injury claimed to have been received while in the course of his employment as foreman in the Furniture Department at the State Prison at Joliet, Illinois. His duty was to act as foreman in the Furniture Department over twenty-four to thirty-two men. While so employed, a foreman in the Paint Department had trouble with his paint machines, and claimant, learning of the trouble, requested permission of his immediate superior, Mr. Bowen, if he might go over to the new cell block house to fix it. Mr. Bowen told him he could go when he had some spare time, when he was through with work in his own department. Two or three days afterwards, claimant took one of the prisoners, Ferguson, with him, and went to the new cell block house, took the paint machine apart, and after repairing the machine began to use the same in spraying. He testified that they were short of hose on the machine and that he asked one of the men to bring the machine over to him so that he could handle it more easily; that as the machine was moved, he stepped off of a platform about two feet high, stepped on a three edged stick lying loose on the floor and bumped his right knee on one of the cell doors; that he finished the job, with the help of his man Ferguson, went to the foreman and explained to him about the machinery and then went back to his own department about one-half block distant from where he had suffered his accident. It is clear from the record that the accident in question did not arise out of and while the claimant was engaged in the course of his duties and occupation, and so far as the record shows, his activities at the time of the accident were merely those of a volunteer, performed at a time when he was off duty, and can in no wise come within an allowance under the terms of the Workmen’s Compensation Law. • Upon a consideration of the entire record, the court is of the opinion that the injury was not incurred within the purview of the Workmen’s Compensation Act, and it is Therefore Ordered bt the Court that the claim be, and the same is hereby denied. Case dismissed.